Citation Nr: 0602313	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the right hand as part of residuals of an in-service hand 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1988 to December 
1996.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from the initial rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in November 2000, which granted service connection 
for Raynaud's syndrome of the right hand, and assigned a 10 
percent rating for that disability from April 13, 1999, the 
date of the original claim. 

In October 2003, the Board issued a decision which granted an 
increased evaluation for Raynaud's syndrome, right hand.  In 
that decision, the Board noted that the initial claim 
referred to

"residuals of a hand injury with 
traumatic arthritis with Raynaud's 
phenomenon".  Since the veteran has not 
filed his disagreement with the nature of 
this initial grant other than as related 
to the assignment of the rating, any 
collateral issue relating to service 
connection for other right hand injury 
residuals to include arthritis is not 
part of the current appeal. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
the Joint Motion to Remand, which was designated as to 
"Vacate in Part and Remand", it was stated that "(t)he 
Board's grant of 20 percent for Raynaud's syndrome shall not 
be disturbed by the instant joint motion for remand".  

However, the Joint Motion further noted that the veteran's 
intention was to include the arthritis issue as part and 
parcel of his right hand disability rating.  The argument 
associated therewith was that there was evidence of record 
with regard to the possible presence of arthritis, and that 
because the Board improperly denied jurisdiction over the 
arthritis claim, the case had to be remanded for 
readjudication of that issue.  

It was also specifically noted that inasmuch as the claim had 
not been developed by VA for arthritis, the duty to assist 
might require "a thorough and contemporaneous VA examination 
that was adequate for rating purposes".

The Court Order, dated July 27, 2004 [No. 03-2094], was:

ORDERED that the motion for remand is 
granted and that part of the BVA's 
decision that denied an initial increased 
evaluation in excess of 20% for Raynaud's 
syndrome, right hand, is vacated.  The 
matter is remanded, pursuant to 38 U.S.C. 
§ 7252(a), for compliance with the 
instructions in the joint motion, which 
is incorporated herein by reference.  

In the decision in December 2004, the Board noted that it 
could only address the issues which had been fully developed, 
i.e., that characterized by the Joint Motion and the Court 
order as related to Raynaud's syndrome.  Accordingly, and in 
accordance with the Court mandate, any collateral issue 
relating to service connection for traumatic arthritis of the 
right hand as part of residuals of an in-service hand injury 
had to be addressed in a remand to the RO.  

The December 2004 decision by the Board to remand the case on 
the arthritis-related issue was effectuated.  The action 
requested in the remand has now been completed, a SSOC has 
been issued and the case has been returned for final 
appellate review on this issue alone.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to chronic arthritis of the 
right hand. 

2.  The veteran does not now demonstrate chronic arthritis of 
the right hand of service origin.




CONCLUSION OF LAW

Chronic arthritis of the right hand is not the result of 
service.  38 U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 
(West  2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Pursuant to 
Court mandate, development has been undertaken herein.  In 
fact, the case has been remanded by the Board for development 
to include a new examination, which has been conducted.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence; and although he has been asked for 
additional information with regard to arthritis, nothing 
further has been produced or identified as in existence which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue relating to chronic arthritis of the right hand 
at present without detriment to the due process rights of the 
veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim with regard to chronic arthritis of the right 
hand.  The Board finds that the examination report coupled 
with the other evidence of record provide sufficient 
information to adequately evaluate that claim.

However, should he develop chronic arthritis of the right 
hand at some later date, he is free to provide evidence in 
that regard along with an opinion that provides a nexus to 
service for the purpose of reopening that claim.

The VA has satisfied its obligation to notify and assist the 
veteran in this case as relates to chronic arthritis of the 
right hand.  It must be noted that his claim with regard to 
Raynaud's Syndrome was addressed in the December 2004 Board 
decision and further consideration of any related issue is 
not appropriately before the Board at this time.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

To clarify, the Board will review some of the findings with 
regard to the veteran's right hand.  As noted in the prior 
Board decision, in service, the veteran fell and was felt to 
have injured his right middle and ring fingers.  At the time 
of initial care, a possible avulsion fracture was shown on X-
ray of the middle phalanx of the ring finger.  However, 
subsequent assessments did not confirm fracture, and symptoms 
began to develop into a more sensory nature.  Possible 
Raynaud's phenomenon was suggested and that diagnosis was 
later confirmed.  

Since service, the veteran has experienced several injuries 
to one or more fingers on his right hand.  

On VA examination in September 2000, the veteran stated that 
since his initial in-service fall at which time he caught 
himself with his right hand and fingers, his 3rd metacarpal 
phalangeal joint had been enlarged and asymmetric compared to 
the others.  He said he was told he had arthritis in the hand 
in addition to Raynaud's phenomenon.  He stated that the 
fingers on his right hand would turn white after being 
exposed to cold weather for any length of time, particularly 
below 60 degrees; and that after they became white and hurt, 
they would then turn yellow.  He did not have any trouble 
when holding a glass of cold drink or such.  There were no 
comparable problems in the left hand.  

On examination, there was some asymmetry in the 3rd 
metacarpal phalangeal joint on the right hand as well as the 
proximal interphalangeal joint of the hand with secondary 
swelling from his most recent injury.  There were also tiny 
subungual capillaries present in the distal portion of the 
3rd fingernail as well as the 4th.  Diagnosis was remote 
fracture of the right 3rd metacarpophalangeal area and 
Raynaud's phenomenon of the right hand.  

Statements have been submitted from his ex-wife and girl 
friend as to his hand complaints.  These were delineated in 
the prior Board discussion with regard to Raynaud's syndrome.

In reviewing the clinical evidence of record, in the prior 
Board decision, it was reported that the veteran has 
specifically noted that the fingers undergo characteristic 
attacks from 4-6 times a week; that there are sequential 
changes in color that last for minutes to an hour, and that 
he has pain and paresthesias mostly in cold weather.  The 
Board held that while the evidence was not overwhelming in 
nature, it was adequate to raise a doubt which must be 
resolved in his favor and an increased rating to 20 percent 
was granted for Raynaud's syndrome.

Historically, it is stipulated that as a result of a fall in 
service, the veteran injured his right middle and ring 
fingers.  And while a preliminary suggestion was made that he 
might have a possible avulsion fracture of the middle phalanx 
of the ring finger, subsequent assessments did not confirm 
fracture; symptoms began to develop into a more sensory 
nature.  Possible Raynaud's phenomenon was suggested and 
diagnosis was later confirmed.  

On several subsequent occasions, the veteran has been 
described as having hand arthritis based on his symptoms, but 
without osseous changes documented to support that diagnosis 
of record.  He has also had intercurrent injury to the hand.

The Board remanded the case so that the veteran might submit 
additional information with regard to arthritis of the right 
middle and ring fingers which were injured in service, and to 
the extent required, the RO was to assist him in the 
obtaining of such evidence, which was to then be added to the 
claims file.

The Board asked that the veteran's complete VA records be 
obtained for treatment of his arthritis, if any, along with 
X-rays, and these should be attached to the claims file.

The Board further requested that the veteran be scheduled for 
an examination by a VA examiner who has not previously 
evaluated him to determine the exact nature of any arthritis 
involvement of the right middle and ring fingers which were 
injured in service.  The examiner was specifically asked to 
endeavor to determine any distinction between the in-service 
injury and associated traumatic arthritis, and arthritis of 
any other type (i.e., osteoarthritis, degenerative arthritis, 
rheumatoid arthritis, etc.), including that which might be 
due to and/or associable with any other post-service injury.  
All necessary studies were to be undertaken, including X-
rays, and compared to the other evidence of record.  The 
opinion was to be detailed and referenced to the evidence of 
record.

Since the Board's 2004 remand, the RO had acquired all 
available additional VA records including an X-ray report 
from February 2002 of the right hand which showed no acute 
fracture, dislocation or other osseous abnormality.

Since the Board's 2004 remand, and although requested to do 
so, the veteran has not submitted additional evidence with 
regard to his alleged arthritis since service.

A special VA orthopedic evaluation was undertaken in August 
2005, the complete report from which is of record.  The 
veteran reported that his right hand was dominant.  He noted 
his history of hand injury in service.  He said that he now 
has pain in the right hand which was worse in cold weather.  
He had swelling even in warm weather.  The veteran reported 
that he had stiffness in the joints of the hand, but he took 
no medications; working was a problem during time of 
stiffness.  

On examination, the fingers of his right hand had no 
anatomical or functional defects.  He had full active and 
passive range of motion of the finger joints.  There was 
moderate tenderness with manipulation of the right hand, 
particularly over the PIP joint of the 3rd digit; there was 
also some swelling there.  However, he had normal strength of 
the fingers without muscle wasting or atrophy.

X-rays of the hands showed there was no evidence of fractures 
or dislocation.  The distal as well as the PIP joints were 
all normal.  The examiner specifically opined that there was 
no osteoarthritis or degenerative arthritis of posttraumatic 
or rheumatoid type in the right hand or fingers.  And the 
examiner further opined that since there was no arthritis 
found, a distinction could not be made as to varying types of 
arthritis.  (emphasis added)

Analysis

In this case, the issue is not whether or not the veteran has 
right hand or finger problems as a result of in-service 
injury, but the nature thereof.  He had been clearly 
identified as having, and has service-connection for 
Raynauds's syndrome.  Because of his current symptoms, the 
Board granted an increased rating of 20 percent and the RO 
has since assigned that rating to compensate him for the 
symptoms associated therewith.  

Whether he is now satisfied with that rating is not the 
subject of this current appellate review.  The sole issue to 
be determined in this appeal is whether the veteran has 
arthritis in the right hand and if so, to what is it 
attributable.

For a grant of service for arthritis, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  See Hickson v. 
West, op. cit.

In this case, the Board and the RO have gone to considerable 
effort to clinically determine the nature of current 
disability, and in addition to service and post-service 
clinical records, have provided evaluative studies and 
examinations, including X-rays.  

While it has been suggested on occasion in the past that he 
might have arthritis, this has not been confirmed by 
diagnostic evaluation including X-rays.  Without exception, 
these evaluative studies, including the recent X-rays, are 
now negative for any sign of a chronic arthritis disorder 
reflected in osseous changes in the right hand or fingers.  
He has occasional swelling and pain in the fingers, and some 
fingers appear to be more involved than others with regard to 
his Raynaud's Syndrome.  However, these are symptoms of a 
clinical facet of his Raynaud's disability and do not modify 
the medical conclusion that he does not now demonstrate 
arthritis.

In fact, and while his history has been taken into careful 
consideration, the only current evidence and/or opinion of 
record to the effect that the veteran has arthritis disorder 
in the right hand or fingers is from the veteran himself; he 
is not qualified to render such an opinion.  

The credible medical opinions in that regard, particularly as 
rendered by a recent VA examiner after a comprehensive 
evaluation and X-rays, and accompanied by all pertinent 
clinical records in the file from both VA and private 
sources, are quite unequivocal.

Absent a current disability, i.e., chronic arthritis disorder 
in the right hand or fingers, there is no basis for a grant 
of service connection.  A doubt is not raised to be resolved 
in his favor.

ORDER

Service connection for chronic arthritis disorder in the 
right hand or fingers is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


